Citation Nr: 1135850	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the thoracic and lumbar spine.

2.  Entitlement to service connection for residuals of a concussion.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to an initial compensable evaluation for service-connected pigmentary change, fovea right eye.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964 and from June 1965 to June 1969, with subsequent periods of active duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2003, November 2005, and February 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The December 2003 rating decision granted service connection for degenerative joint disease of the thoracic and lumbar spine and assigned a 20 percent disability rating effective April 19, 2002.  The February 2008 Decision Review Officer (DRO) decision increased this rating from 20 percent to 40 percent effective April 19, 2002.  The February 2008 decision noted that, rather than applying the rating criteria that were in effect at the time of the Veteran's claim, the evaluation assigned in the December 2003 decision had improperly used the rating criteria that came into effect on September 26, 2003.  The increase in the disability rating from 20 percent to 40 percent was based on the determination that the Veteran's disability may be more favorably evaluated using the intervertebral disc syndrome rating criteria.  Because this is not the maximum rating that may be assigned for the Veteran's back disability, the issue of entitlement to an initial rating in excess of 40 percent remains on appeal.

The December 2003 rating decision also denied service connection for a right eye injury.  The February 2008 DRO decision subsequently granted service connection for pigmentary change, fovea right eye, and assigned an effective date of April 19, 2002.  The Veteran has appealed this disability rating.

The November 2005 rating decision denied service connection for residuals of a cervical spine injury, a bilateral shoulder injury, and residuals of a concussion.  Appeals were perfected for each of these issues.

In September 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In January 2009, the Board remanded this case for additional development.  On remand, a September 2010 rating decision granted entitlement to service connection for degenerative disc and joint disease of the cervical spine and assigned a 20 percent disability rating effective April 19, 2002.  The September 2010 rating decision also granted entitlement to service connection for degenerative joint disease of the right shoulder with rotator cuff tendonitis and assigned a 20 percent disability rating effective April 19, 2002.  This decision constitutes a full grant of these two issues.  Thus, they are considered to have been resolved and are not before the Board.  The remaining issues, consisting of entitlement to service connection for a left shoulder disability and residuals of a concussion, have been returned to the Board for further appellate review.

The May 2011 statement from the Veteran raises several issues that he contends are secondary to his imbalanced spine.  He has specifically described a 7/8 inch leg length discrepancy that causes serious imbalance in his knees, hips, and chest.  He reported that he has difficulty breathing and has to make 2-4 ribs pop to get breathing relief.  He contends that muscle contraction/shrinkage on his right side causes pressure to be exerted on his prostate gland, leading to difficulty urinating.  (He notes that he takes medication to achieve urination better but does not have an enlarged prostate.)  

The issues of entitlement to service connection for disability of the chest, breathing difficulty, muscle contraction, and urinary difficulties, all claimed as secondary to his service-connected degenerative disc disease of the thoracic and lumbar spine, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for pigmentary change, fovea right eye, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 4, 2008, the Veteran's degenerative disc disease of the thoracic and lumbar spine is manifested by moderate limitation of motion of the lumbar and thoracic spine and mild, incomplete paralysis of the right sciatic nerve.

2.  On and after February 4, 2008, the Veteran's degenerative disc disease of the thoracic and lumbar spine is manifested by repetitive motion limited to 30 degrees by pain and mild, incomplete paralysis of the right sciatic nerve. 

3.  The Veteran is not shown to be suffering from non-service-connected residuals of an in-service head injury.  

4.  The preponderance of the competent and probative evidence of record demonstrates that the Veteran does not have a current diagnosis of a left shoulder disability for purposes of establishing service connection.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the thoracic and lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 8520 (2010).

2.  Residuals of a concussion are not due to disease or injury that was incurred in or aggravated by service; nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  A left shoulder disability is not due to disease or injury that was incurred in or aggravated by service; nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

For initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in May 2002 and July 2002 which the RO advised the appellant of the evidence needed to substantiate entitlement to service connection for a back disability.  The appellant was also advised of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A February 2005 letter provided this information with respect to the claim of entitlement to service connection for a shoulder disability and for the increased rating component of the back disability claim.  A July 2005 letter provided this information for the claim of entitlement to service connection for residuals of a concussion.  A May 2008 letter further advised the Veteran as to the type of evidence needed to substantiate a disability rating for his claims, which satisfies that particular element of the Court's holding in Dingess, supra.  The claims were subsequently readjudicated in supplemental statements of the case that were issued in June 2008 and April 2011.  Thus, any deficiencies in the timeliness of the notice provided would not be prejudicial.  

The Veteran was notified in the December 2003 rating decision that the applicable rating criteria for disabilities of the spine had changed after he filed his service connection claim.  This decision informed the Veteran of both the old and the new rating criteria for limitation of motion of the lumbar spine.  The revised rating criteria were again described in the February 2005 statement of the case.  Both sets of old rating criteria for intervertebral disc syndrome, as well as the new intervertebral disc syndrome rating criteria, were described in the February 2008 supplemental statement of the case. 

Despite the inadequate notice provided to the appellant on the effective date element of his claims, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against the appellant's claims for compensation, any questions as to the appropriate effective dates to be assigned are rendered moot.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.  The record reflects that at least two records requests were sent to every identified private treatment provider who did not respond to an initial records request.  VA has notified the appellant of any private medical records that could not be obtained, and documentation demonstrating that any unobtained private medical records are not available has been associated with the claims folder.  38 C.F.R. § 3.159(e)(1).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in connection with his claims in October 2003, February 2008, July 2009, December 2010, and February 2011.  The Board finds that these examination reports are adequate for the purpose of determining the claims that are decided herein.  These examination reports reflect that the examiners reviewed the claims folder, including the Veteran's service treatment records.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms, conducted thorough examinations, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the reports of the October 2003, February 2008, July 2009, December 2010, and February 2011VA examination reports provide adequate bases for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

During the pendency of this appeal, VA twice amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  The first amendment, which pertained to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2010).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ('[S]tatutes or regulations liberalizing the criteria for entitlement to compensation . . . may be applied to pending claims because their effect would be limited to matters of prospective benefits.'); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  For any date prior to the change in the regulations, VA cannot apply the revised regulations.

The Veteran is in receipt of a 40 percent disability rating for degenerative disc disease of the thoracic and lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Prior to September 23, 2002, the 40 percent rating was assigned for severe intervertebral disc syndrome, with recurring attacks and intermittent relief.  

A 60 percent rating is available under Diagnostic Code 5293 for pronounced disability, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

There is no relevant evidence of record for the period of April 19, 2002, through September 22, 2002.  There is, however, a VA medical record from early April 2002 that notes the Veteran's complaints of low back pain.  It notes that the Veteran's chronic low back pain was getting worse but that seeing a chiropractor did help him a lot.  This record does not note any symptomatology that is indicative of neurologic abnormality.  

A September 2002 private MRI report notes moderate bilateral recess stenosis at L4-5 and on the left at L3-4, which are due to broad based posterior disc bulges combining with ligamentum flavum enfolding.  There was mild broad based posterior disc bulge at L5-S1 which does not cause any central or foraminal stenosis.  There was mild degenerative disc disease at L3-4 and L5-S1 with 2 millimeter anteriolisthesis of L5 over S1.  There was a moderate mid lumbar dextroscoliosis.

The Board finds that this evidence does not establish entitlement to a 60 percent rating for the Veteran's back disability, as it does not demonstrate the presence of pronounced symptoms with little intermittent relief.  

The Board has therefore considered whether alternative rating criteria under the old 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295, may justify the assignment of an increased rating.  Of these, Diagnostic Codes 5287, 5290, and 5294 do not apply to the thoracolumbar spine.  Diagnostic Codes 5288 (ankylosis of the dorsal spine), 5291 (limitation of motion of the dorsal spine), 5292 (limitation of motion of the lumbar spine), and 5295 (lumbosacral strain) do not allow ratings in excess of 40 percent.  Nor is vertebral fracture or complete ankylosis of the spine found to justify increased ratings under Diagnostic Codes 5285 or 5286.  In the absence of ankylosis of the lumbar spine, an increased rating is not available under Diagnostic Code 5289.  

Therefore, a rating in excess of 40 percent is not warranted for the period from April 19, 2002, through September 22, 2002.  

The Board will next consider whether an increased rating is warranted for the period from September 23, 2002, through September 25, 2003.  For this period, the Board may consider the rating criteria that have already been applied above as well as the revised intervertebral disc syndrome criteria.  

Turning to the evidence of record, the Board again finds that there is little relevant medical evidence from September 23, 2002, through September 25, 2003.  A March 2003 private radiology report notes an impression of demonstrative degenerative changes in the form of anterior osteophytic spurs at all levels of the thoracic spine.  There was no evidence of acute fracture, bone erosion, or destruction.  Private medical records from March 2003 through July 2003 show that the Veteran sought treatment for low back pain with sciatica in the right thigh.  

The Board finds that these records still do not demonstrate entitlement to the 60 percent rating under the old Diagnostic Code 5293, as they do not demonstrate a worsening of the Veteran's symptoms since the September 2002 record that is described above.  Nor do these symptoms otherwise describe symptomatology that is pronounced with persistent neurologic symptoms and little intermittent relief.  Likewise, none of the old alternative rating criteria are satisfied.  Specifically, the evidence still does not demonstrate vertebral fracture (Diagnostic Code 5285), complete ankylosis of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289) to warrant a rating in excess of 40 percent. 

The Board will next determine whether a rating in excess of 40 percent may be assigned under the revised rating criteria for the period from September 23, 2002, through September 25, 2003.

Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Note (1) provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurological manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2) provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

 Note (3) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective as of September 23, 2002).

First, the Board notes that there is no evidence of incapacitating episodes as defined in Note (1) above.  Therefore, an increased rating may not be awarded based on incapacitating episodes.  

The Board will next determine whether an increase would be warranted based on the evaluation of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities.  To this end, the Board considers 38 C.F.R. § 4.71a, Diagnostic Code 5292, limitation of motion of the lumbar spine, to be the most appropriate orthopedic rating criteria.  This diagnostic code provides a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion.  

The Board notes that the records from the period between September 23, 2002, and September 25, 2003, contain no estimates of the limitation of motion of the Veteran's spine.  However, the Board does note that such measurements are provided in an October 17, 2003, VA examination report.  While this examination technically falls outside of the date range for consideration of the September 2002 revision of the intervertebral disc syndrome rating criteria, the close proximity of the October 2003 examination to the period that is actually contemplated by this version of the regulations allows for the most accurate determination of the Veteran's range of motion between September 23, 2002, and September 25, 2003.

The October 2003 VA examination report notes forward flexion of 0 to 45 degrees with pain at the end of range of motion.  Left and right lateral flexion were each to 25 degrees with pain at the end of range of motion.  

(For reference purposes only at this point, the September 26, 2003, revisions list normal flexion to 90 degrees, normal extension to 30 degrees, normal lateral flexion to 30 degrees, and normal lateral rotation to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.)

Thus, the range of flexion of the Veteran's lumbar spine is roughly half that of normal.  The Board considers such limitation to be comparable to a moderate, rather than severe, limitation of motion of the spine.  Thus, the Board concludes that the orthopedic component of the Veteran's back disability would warrant a 20 percent disability rating under Diagnostic Code 5292 from September 23, 2002, through September 25, 2003.  

The Board will next address the neurologic component of the Veteran's disability.  Again, the Board will rely on the information contained in the October 2003 VA examination report.  This report notes that the Veteran reported some pain radiating down the right leg, down near the popliteal area.  He denied any weakness or numbness in the leg, and he denied any bowel or bladder incontinence.  On examination, deep tendon reflexes were 2+ at the ankles and 1+ at the knees bilaterally.  The examiner diagnosed chronic low back pain of uncertain etiology, and possible radicular symptoms.

In determining the most appropriate neurologic ratings to assign, the Board has rated the Veteran's neurologic symptomatology as impairment of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This determination is based on the private treatment records from March 2003 through July 2003, discussed above,  reflecting that the Veteran sought treatment for low back pain with sciatica in the right thigh.  

Diagnostic Code 8520 provides an 80 percent rating for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe, incomplete paralysis with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe, incomplete paralysis.  A 20 percent rating is assigned for moderate, incomplete paralysis.  A 10 percent rating is warranted for mild, incomplete paralysis.

Based on the above evidence, the Board finds that the sciatica of the Veteran's right thigh is most accurately characterized as mild, incomplete paralysis.  As noted above, the Veteran reported some pain in the lower right extremity but denied numbness or tingling at his October 2003 examination.  There is no indication in the private treatment records from March 2003 through July 2003 that the Veteran's neurologic symptoms are of such severity to be classified as moderate.

The Board has considered whether to award separate ratings based on disabilities of the thoracic and lumbar spines as contemplated in Note (3).  However, distinct effects on the thoracic and lumbar spines are not clear based on the above evidence.  Therefore, separate disability ratings are not warranted.

When combined under 38 C.F.R. § 4.25, the 20 percent orthopedic rating and the 10 percent neurologic rating produce an overall rating of 30 percent.  This rating is less than the 40 percent rating that has already been assigned under the old version of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board will thus continue the original 40 percent rating under Diagnostic Code 5293 (2002).    

The final period of this appeal extends from September 26, 2003, to the present.  

Effective from September 26, 2003, disabilities of the spine (38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243) are rated under the General Rating Formula for Diseases and Injuries of the Spine.  However, Diagnostic Code 5243 provides that intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula provides, in relevant part, a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Note (1) to this rating schedule provides that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2010).

The ratings for incapacitating episodes of intervertebral disc syndrome are the same as those provided in the September 23, 2002 changes.  That is, for intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes lasting at least six weeks during the past 12 months, a 60 percent evaluation is warranted.

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The most probative evidence from the period beginning on September 26, 2003, includes VA examination reports from October 2003, February 2008, and February 2011, as well as VA and private medical records.  

As the October 2003 VA examination report has been described above, the Board will turn to the February 2008 VA examination report.  This report reflects that all of the Veteran's spinal segments have gradually worsened over the years and that he reported having numbness in the middle three toes of the right foot.  There was no history of urinary incontinence, urgency, retention requiring catheterization, or frequency.  There was a history of nocturia, waking two times per night to void, which was noted to be due to benign prostatic hyperplasia.  There was no history of fecal incontinence or obstipation.  There was no history of erectile dysfunction.  There was no history of leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.

There was a history of numbness and paresthesias.  The numbness was in the L5 dermatome of the right foot.  The paresthesias were sporadic and included both sciatic areas and anterior thigh.  

There was a history of fatigue, decreased motion, stiffness, and spasms.  There was no history of weakness.  The pain was a dull, aching pain at the lumbar midlines and sacroiliac.  It was constant, daily, and of moderate intensity.  The pain was sharp and stabbing and radiated to the sciatic.

There were severe flare-ups of the spinal condition that occurred every month and lasted for three to seven days.  These flare-ups were precipitated by making the wrong move or uneven movement and were alleviated by stretching by the chiropractor.  The Veteran reported being additionally limited because he has to navigate through his house with a cane and gripping onto furniture.  He keeps movement to a minimum.  

On examination, there was no spasm, atrophy, or weakness on the left or the right.  There were guarding, pain with motion, and tenderness on the left and the right.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

In terms of abnormal spinal curvatures, there was no gibbus, lumbar lordosis, scoliosis, or reverse lordosis.  There was kyphosis, list, and lumbar flattening.  It was noted that the Veteran uses a cane and an orthotic insert.

A detailed motor examination of the spine found active movement against full resistance throughout.  Muscle tone was normal and there was no muscle atrophy.  

Detailed sensory examination found normal left and right pinprick and position sense.  However, left and right vibration and light touch were impaired.  

A detailed reflex examination was normal except for left and right knee jerk and ankle jerk, which were hypoactive.  There was no thoracolumbar spine ankylosis.  

Active range of motion was flexion to 45 degrees, with pain beginning at 32 degrees.  Passive range of motion was flexion to 51 degrees with pain beginning at 32 degrees.  Resisted isometric movement was not normal.  There was pain after repetitive use, with limitation of flexion to 30 degrees.  This reduction was due primarily to pain, not fatigue, weakness, lack of endurance, or incoordination.

Extension of the thoracolumbar spine was to 28 degrees actively and 30 degrees passively.  Pain began at 26 degrees on both active and passive motion.  Resisted isometric movement was not normal, as pain was elicited with tangential force.  After repetitive use, extension was limited to 5 degrees due primarily to pain, not fatigue, weakness, lack of endurance, or incoordination.  

Right lateral flexion was the same actively and passively, with right lateral flexion to 30 degrees and pain beginning at 25 degrees.  Resisted isometric movement was not normal, with lumbar pain against resisted movement.  On repetitive use, range of motion was limited to 25 degrees due primarily to pain, not fatigue, weakness, lack of endurance, or incoordination.

Left lateral flexion was also the same actively and passively, with left lateral flexion to 25 degrees and pain beginning at 18 degrees.  Resisted isometric movement was not normal, with lumbar pain against resisted movement.  On repetitive use, range of motion was limited to 18 degrees due primarily to pain, not fatigue, weakness, lack of endurance, or incoordination.

Left and right lateral rotation were also the same actively and passively.  Left and right lateral rotation were to 28 degrees with pain at 28 degrees.  Resisted isometric movement was not normal, with lumbar pain against resisted movement.  There was no additional loss of motion on repetitive use, but there was an increase in pain.

Lasegue's sign was positive on both sides.  Waddell's signs were all negative.

Thoracic spine x-rays revealed that moderate to large sized bridging osteophytes were demonstrated in the lower thoracic spine.  Lumbar spine x-rays revealed scoliosis of the spine; convexity to the right; marginal osteophytes throughout the spine; and some mild disc space narrowing at the levels of L3-L4, L4-L5, and L5-S1.  

The examiner diagnosed degenerative joint disease and degenerative disc disease of the thoracolumbar spine.  These disabilities were noted to have no effect on his feeding, toileting, and grooming.  They had a mild effect on shopping, travelling, bathing, and dressing.  They had a moderate effect on recreation.  They had a severe effect on chores.  They prevented exercise and sports.

A May 2008 VA medical record notes that the Veteran sought treatment for his back pain.  It notes that the Veteran believes his right leg is shorter than the left with Achilles tendon contractures on the same side.  On examination, there was mild loss of sensation in the dorsum of the great toe and the fourth digit on the right side.  Reflexes and motor strength were normal.  There was a slight decrease in the bulk of the right quadriceps muscle.  Gait was impaired.  On neurologic examination, cranial nerves II-XII were intact.  Motor strength was normal and symmetrical, but it could not be fully assessed in the right lower extremity due to pain.  The impression was of chronic back pain with radiologically documented moderate degenerative disc disease.  The Veteran had limited mobility due to pain.  

A June 2008 VA medical record notes that the Veteran uses custom insoles and creates his own heel lift which helps considerably with his back pain.  The Veteran had full range of motion of the lower extremities.  Gait was antalgic and the Veteran used a cane for support and balance.  His forward flexion was reduced to about 40 degrees and restricted by pain.  There was pain at the iliolumbar insertion bilaterally, worse on the right.  Straight leg raise, Lasegue's, and standing flexion test were negative.  Sensation was intact to light touch on both lower extremities, except there was decreased sensation between the first and second toes on the right.  Bilateral patellar and ankle muscle stretch reflexes were 2/4.  Muscle strength was full on the hips, knees, and ankles.  

The February 2011 VA examination report notes that, since his last examination, the Veteran's thoracolumbar condition has worsened.  He now has bilateral radicular pain, though loss of sensation seemed to be limited to the right side.  He seeks treatment from a chiropractor two or three times per month and takes 45 minutes to get out of bed because he must do exercises first.  His day is limited to working with his computer, light household chores, and an occasional visit to the store or post office.  He reported he takes naproxen as needed with fair results.  The Veteran reported severe, weekly flare-ups of his cervical and thoracolumbar degenerative disc disease and degenerative joint disease.  These last one to two days.  During flare-ups, the Veteran is essentially housebound and only attends to core activities of daily living.

There was a history of numbness, but not of urinary incontinence, urgency, retention requiring catheterization, frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was no history of fatigue, weakness, or spasm, but there was a history of decreased motion, stiffness, and spine pain.  The thoracolumbar spine pain was described as a dull ache ranging to gripping spasmodic pain.  It was of moderate severity and occurred constantly and daily.  The pain was a shooting pain that radiated on the L5-dermatome.  There were no incapacitating episodes of spine disease.  

The Veteran's gait was noted to be antalgic, with a list corrected by shoe lifts.

On examination, there was no gibbus, lumbar lordosis, reverse lordosis, or list.  There was kyphosis, lumbar flattening, and scoliosis.  There was no thoracolumbar spine ankylosis.  It was noted that the Veteran has bridging osteophytes that will progress to ankylosis but it is not currently ankylosed.  

Examination of the thoracolumbar sacrospinalis revealed spasm, guarding, pain with motion, and tenderness on the left and right sides.  Muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Active range of motion of the thoracolumbar spine was flexion to 34 degrees, extension to 28 degrees, left lateral flexion to 24 degrees, right lateral flexion to 22 degrees, left lateral rotation to 28 degrees, and right lateral rotation to 28 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion, but there was no additional limitation after three repetitions of range of motion.  

Reflexes were normal bilaterally, except bilateral knee jerk and bilateral ankle jerk were both hypoactive.  

The L5 dermatome was affected on the right lower extremity.  Vibration and light touch were decreased.  Position sense and pain or pinprick were normal.  There was no dysesthesias.  The left lower extremity nerves were normal to vibration, position sense, pain or pinprick, and light touch.  There was no dysesthesias.  

Detailed motor examination of the bilateral hips, knees, ankles, and great toes was normal, with active movement against full resistance.  

Lasegue's sign was positive on the right side.  Waddell's 5/5 was negative, indicating no malingering.  The examiner also found bilateral sacroiliac joint tenderness, in the left more than the right.  

X-rays revealed degenerative changes of the thoracic spine and scoliosis of the lumbar spine convex to the right.  Marginal osteophytes were demonstrated in the thoracic and lumbar spine.  

The Veteran was diagnosed with thoracolumbar degenerative disc disease and degenerative joint disease.  These were noted to preclude sports; have a severe effect on exercise, shopping, chores, and recreation; have a moderate effect on travel and toileting; and have a mild effect on bathing and dressing.  

The Board will first evaluate the Veteran's disability according to the old rating criteria of Diagnostic Code 5293 (2002).  As noted above, Diagnostic Code 5293 provides a 60 percent rating for pronounced disability, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc, little intermittent relief.  

The Board finds that the 60 percent rating criteria of Diagnostic Code 5293 are not satisfied on and after September 26, 2003.  The Board notes, in particular, that the evidence does not reflect neurologic findings that are of such frequency to be considered "persistent."  Ankle jerk is noted to be weak, but not absent, on examination.  Muscle spasm was not observed on examination until February 2011.  The February 2011 examination report also noted a history of numbness, but not paresthesias.  However, sporadic paresthesias were noted in sciatic areas and anterior thighs in the February 2008 examination report.  The February 2011 examination report noted decreased vibration and light touch in the lower right extremity.  The Board finds that these symptoms are not of such a severity and persistence to satisfy the 60 percent rating criteria.

The Board has next considered whether a higher rating is warranted pursuant to the September 23, 2002, revisions of Diagnostic Code 5293 or to Diagnostic Code 5243, which came into effect on September 26, 2003.  The Board notes that both of these diagnostic codes include the option of rating the Veteran's disability based on incapacitating episodes.  In applying these criteria, the Board notes that at no point in the record is it indicated that the Veteran has been prescribed bed rest by a physician for a period of at least six weeks during a 12-month period.  Thus, a higher rating is not warranted based on incapacitating episodes.  

Alternatively, the revised Diagnostic Code 5293 directs that disabilities of the spine be rated by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities.  Diagnostic Code 5243 alternatively provides for ratings based on the General Rating Formula for Diseases and Injuries of the Spine.  

In relevant part, the General Rating Formula provides a 20 percent for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assigned for forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.  Under Note (1), any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

Based on its review of the above evidence, the Board finds no advantage to using the revised rating criteria of Diagnostic Code 5293 rather than the more recent rating criteria of Diagnostic Code 5243.  The Board will thus begin its analysis with application of the Diagnostic Code 5243 rating criteria.  

Prior to February 4, 2008, the Board finds that the range of motion criteria consistent with a 20 percent rating, but no higher, under the General Rating Formula are satisfied.  Specifically, as noted above, the Veteran's forward flexion at the October 2003 VA examination was to 45 degrees with pain at the end, which places it in the middle of the 30 to 60 degree range of flexion that is required for a 20 percent rating.  As discussed above, the Board finds that a 20 percent rating would be most appropriate for the orthopedic component of the Veteran's disability based on the October 2003 VA examination report  As discussed above, the Board finds that the neurologic manifestations of the disability at issue warrant a 10 percent rating under Diagnostic Code 8520.  Because a rating in excess of 40 percent is not reached when combining the orthopedic and neurologic manifestations of the Veteran's thoracolumbar spine disability prior to February 4, 2008, a rating in excess of 40 percent is not warranted for that period.

However, the Board does find that the Veteran satisfies the 40 percent rating criteria of the General Rating Formula based solely on orthopedic impairment on and after the date of the February 4, 2008, VA examination.  The Board notes, in particular, that consideration of the DeLuca factors during the Veteran's examination revealed that flexion was limited to 30 degrees due to pain on repetitive use.  The Board considers this finding to satisfy the 40 percent rating criteria of Diagnostic Code 5243 in that it demonstrates forward flexion limited to 30 degrees or less.  Therefore, the Board finds that entitlement to a 40 percent rating based on orthopedic manifestations of the Veteran's degenerative disc disease of the thoracic and lumbar spine is warranted under Diagnostic Code 5243 on and after February 4, 2008.

The Board notes that the orthopedic rating criteria of Diagnostic Code 5292 allow a maximum rating of 40 percent for severe limitation of motion of the lumbar spine, with Diagnostic Code 5289 allowing a 50 percent rating for unfavorable ankylosis of the lumbar spine.  Because unfavorable ankylosis is not shown by the evidence, however, a rating in excess of 40 percent is not available under the earlier rating criteria.

The Board will next consider whether separate ratings are warranted for any of the neurologic manifestations of the Veteran's thoracolumbar spine disability.  

As discussed in great detail above, the Board has concluded that, the Veteran's neuropathy of the lower right extremity is most accurately characterized as consisting of mild, incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  The Board notes that the Veteran has been in receipt of a 10 percent rating for numbness, L5 dermatome, right foot, associated with degenerative disc disease of the thoracic and lumbar spine, under 38 C.F.R. § 4.124a, Diagnostic Code 8520 since February 4, 2008.  The 10 percent rating is based on mild, incomplete paralysis of the sciatic nerve.  The next highest rating, 20 percent, requires moderate, incomplete paralysis.  

With respect to the lower extremities, the February 2008 examination report notes mild loss of sensation in the dorsum of the great toe and the fourth digit on the right side.  The February 2011 report notes that the Veteran complained of bilateral radicular pain with loss of sensation limited to the right side.  On examination, the L5 dermatome was affected on the right lower extremity while the left lower extremity nerves were normal to vibration, position sense, pain or pinprick, and light touch.  Based on this evidence, the Board finds that a separate rating is not warranted for neurologic impairment of the lower left extremity, while the disability level of the lower right extremity is most appropriately characterized as mild.  Thus, a rating in excess of the current 10 percent under Diagnostic Code 8520, to include entitlement to a separate rating for neurologic impairment of the lower left extremity, is not warranted.  

The February 2008 and February 2011 VA examination reports indicate the Veteran does not suffer from bowel and bladder impairment.  Thus, a separate rating for such impairment is not available in this case.

In short, the Board finds that a rating in excess of 40 percent for the Veteran's degenerative disc disease of the thoracic and lumbar spines is not warranted at any time during this appeal.  Nor are separate ratings for neurologic manifestations warranted, beyond the 10 percent rating for numbness of the L5 dermatome of the right foot that has already been assigned pursuant to Diagnostic Code 8520 effective February 4, 2008.

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected degenerative disc disease of the thoracic and lumbar spines are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as arthritis and organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2010).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c)(1),(3) (2010).

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive periods, however, do not apply to active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding the appellant's periods of active duty for training and inactive duty training is not available.  Thus, with respect to his periods of active duty for training and inactive duty training, the evidentiary burden is on the appellant to show that he became disabled from an injury (or a disease in the case of active duty for training service) that was incurred in the line of duty.

A.  Residuals of a Concussion

The Veteran has claimed entitlement to service connection for residuals of an in-service concussion.  According to the Veteran's March 2008 substantive appeal, this injury occurred "when I was viciously attacked by an overzealous enlisted person before war games began by throwing a[n] artillery blasting device at my feet causing me loss of memory, flash blindness (repaired surgically), temporary hearing loss, and mild concussion."  

Because the in-service event at issue is an injury rather than a disease, the Board need not determine whether the Veteran was on active duty for training or inactive duty training at the time.  Furthermore, this injury is alleged to have occurred while the Veteran was in the line of duty.  The August 1990 reenlistment medical history report includes the following notation: "March 1979: Treated at Castle AFB, for flash blindness, hearing loss, poss concussion, during MUTA 4, injured by artillery simulator qtrs 48 hrs."  Between this medical history report, the Veteran's own statements, and the February 2004, March 2004, October 2005, and February 2008 statements from veterans who had served with the appellant but had not personally witnessed the injury itself, the Board finds sufficient evidence that the Veteran experienced an explosion in service.  

Turning to the question of current residuals of this injury, the Veteran asserted in his March 2008 statement that the traumatic brain injury (TBI) he suffered as a result of this attack caused "confusion, dizziness, headache, nausea and loss of memory."  

The Veteran and his wife elaborated on these symptoms at his September 2008 Board hearing.  The Veteran and his wife described memory problems, headaches, loss of concentration, and balance problems.

The Board notes that the Veteran also described hearing loss.  However, that issue was denied in the November 2005 rating decision and has not been appealed.  Therefore, the Board does not have jurisdiction to review it.  

The March 2008 statement and September 2008 hearing testimony also include the Veteran's description of having suffered a torn optic nerve in his right eye.  His right eye disability is considered to have been service-connected as pigmentary change, fovea right eye, and the question of entitlement to an increased rating for all aspects of this right eye disability is addressed in the remand below.

The Veteran underwent a VA brain and spinal cord examination in July 2009.  The resulting examination report notes that the Veteran was subject to a flash bang grenade blast during exercises in 1979.  He had loss of consciousness for minutes and awoke some distance away in concrete rubble being pounded in the face by the soldier who had thrown the grenade.  The Veteran sustained injuries to his hearing and right eye as well as suffering for headaches which finally subsided in 2008.  The Veteran had partial amnesia of events during the month following the explosion and has had short-term memory and concentration problems ever since.  The Veteran's spouse notes that he would forget things like paying bills, and the problem was severe enough that she is now in charge of bills and household finances.  The memory and concentration deficits were stable until about 2000 and since then seem to be getting worse.  

The examiner noted that there was no history of neoplasm, fever, headaches, dizziness, weakness, paralysis, dysesthesias, seizures, tremors, rigidity, swallowing difficulty, impairment of bowel or bladder function, fatigability, impaired smell, impaired taste, difficulty breathing, insomnia, speech problems, cerebrovascular accident, or assistive devices needed for walking.  There was a history of numbness of the right leg and bilateral hands related to degenerative disc disease of the spine, intermittent paresthesias of the right leg and bilateral hands, vision problems, tinnitus, and memory and concentration problems.

On examination, there were no findings of dysesthesias, tremors or fasciculations, ataxia, incoordination, spasticity, speech impairment, autonomic nervous system problems that have not been addressed, bowel or bladder impairment, cranial nerve impairment, loss of sense of taste or smell, or limitation of motion of one or more joints.  Gait was not normal, but balance was normal.  There was evidence of cognitive or psychiatric impairment.  

The examiner noted that the Veteran does not know the amount of his monthly benefit payment and that he does not prudently handle payments.  He noted that the Veteran does not know the amount of his monthly bills and does not personally handle money and pay bills.  The examiner did not believe that the Veteran is capable of managing personal financial affairs, noting that his wife is in charge of all bills and household finance.

The examiner diagnosed cognitive impairment and identified it as a post concussion problem.  The examiner opined that the Veteran's cognitive deficit problems as likely as not arose during his period of service.  In giving his rationale, the examiner cited to the "records plus mechanism of injury consistent with neck and shoulder injury.  The cognitive deficits are consistent with a traumatic head blow though a TBI exam could prove useful to further confirm this."

In December 2010, the Veteran underwent a VA TBI examination.  The examiner noted that the in-service injury onset in March 1979 during a reservist field training exercise.  The Veteran was in charge of a company on an exercise on a weekend activity when, in a gully, he was exposed to a flash bang field artillery simulator from a few feet away.  He came upon a soldier lying on the ground.  There was a loud noise and he awoke with someone on top of him.  He was taken to a hospital or clinic at Castle Air Force Base and treated for an eye injury with a laser for a torn apart optic nerve.  The Veteran's memory was spotty about the events after the explosion for about two days.  He may have had some pain medication.  Witness statements describe the artillery simulator explosion, but none of the witnesses were present for the event and only saw the Veteran the next day or later.  One described the Veteran falling asleep frequently the next day but related that he had been on heavy pain medication.  The Veteran's own written account relates that he was blinded by the flash, lost his hearing, lost his balance and fell down, and was then assaulted by the soldier who had been "playing dead."  The Veteran denies a brain injury at this time but feels he should be service-connected for the injury to his right eye.  

The examiner noted that the Veteran checked a box on a 1985 medical history form saying he did not have a head injury but that he checked the box saying he did have a head injury on the same form in 1990.  The examiner noted that no specifics were given, presumably on the 1990 form.  

The Veteran could not identify any residuals, except for a cataract in the right eye, that he feels is due to the blast.  He returned to work on Monday and continued to work until retirement in 1980 from another injury.  

He is not receiving any current treatment for a TBI.

The examiner concluded that the Veteran did not suffer a TBI in service, based on the fact that the Veteran has no residuals of cognitive disorder or headaches and that the history as written by the Veteran does not include unconsciousness.  The Veteran has no pre-trauma amnesia and his spotty memory of the incident can be explained by pain medication.  His report of a head injury in 1990 is somewhat nullified by his report of no head injury in 1985.  In addition, the examiner noted, the soldier that exploded the device was, according to the Veteran, at least as close to the device as the Veteran and yet received no TBI, being able to assault the Veteran after the flash.

The examiner noted that the Veteran had no head trauma prior to entering military service.  Headaches were noted to be rare and/or mild.  There was no dizziness or vertigo, seizures, or balance and coordination problems.  There was pain in the back, joints, and feet.  There was no abnormal sweating or heat/cold intolerance at the present.  There was numbness, paresthesias, or other sensory changes in the toes of the right foot.  There was right arm weakness from shoulder pain.  There were no mobility or ambulatory problems.  There as daytime somnolence.  There was no fatigue or malaise.  There was a history of excessive alcohol use from 1975 to 1979, but the Veteran quit drinking completely after that.  

Psychiatrically, there were no hallucinations or flashbacks, mood swings, anxiety, or depression.  Cognitively, there was no decreased concentration, no difficulty with executing functions (speed of information processing, goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive).

In terms of neurobehavioral changes, it was noted that the Veteran usually has no irritability or restlessness, but he can lose his temper.  There were no bowel or bladder problems.  There is no erectile dysfunction.  The Veteran's wife reported some worsening of hearing.  The Veteran was hypersensitive to sunlight in the morning.  In terms of vision problems, the Veteran wears trifocals.  In terms of speech or swallowing difficulty, he sometimes chokes on his saliva, a problem that he relates to neck pain.  There was no decreased sense of taste or smell and no cranial nerve dysfunction.  

On detailed motor examination, there was active movement against full resistance for all movements except for bilateral ankle dorsiflexion, which produced active movement against some resistance.  Muscle tone was normal and there was no muscle atrophy.  The detailed reflex examination was normal throughout.  Upper extremity sensory examination was normal.  Bilateral lower examination was normal except for slightly diminished vibration.  

No excessive sweating was noted on autonomic nerve system examination.  The Veteran's gait was normal but slow.  Imbalance or tremor examination revealed negative Romberg and that the Veteran could perform a one foot stand for more than three seconds.  Muscle tone and muscle mass were normal.  There was no spasticity or rigidity.  No fasciculations were present.  Cranial nerves I to XII were normal to testing.  Hearing was normal to whisper, Weber, and Rinne.  There was no evidence of endocrine dysfunction.  There were no pressure ulcers or neuropathic ulcers.  

The Veteran scored 29/30 on a mini mental status examination.  This examination evaluated the Veteran's orientation to year, season, date, day, and month.  The Veteran correctly identified four of five, accounting for his only incorrect answer.  He correctly identified his location by state, county, town, hospital, and floor.  He correctly repeated three objects that were named by the examiner.  He correctly performed serial sevens or threes or spelled a word backwards.  He was able to recall the three objects that were named earlier.  He was able to name a pencil and a watch; repeat the statement "No ifs, ands, or buts;" follow a three-stage command; ready and obey a command to close his eyes; write a sentence; and copy a design.

Psychiatrically, the Veteran's behavior was normal and appropriate during the examination.  There were no complaints regarding memory, attention, concentration, or executive functions.  Judgment was normal and social interaction was routinely appropriate.  Motor activity and visual spatial orientation were normal.  

It was noted that the Veteran experienced subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships, such as mild or occasional headaches and mild anxiety.  The Veteran was noted to have one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction, such as irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  It was noted that the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Comprehension or expression, or both, of either spoken language or written language was only occasionally impaired.  It was noted that the Veteran can communicate complex ideas.  Consciousness was noted to be normal.

The examiner diagnosed no TBI and opined that the Veteran did not have a TBI while in the military service.  He stated that, while the Veteran may have had an injury to the right eye and ears, there is not sufficient evidence to suggest he had an injury to the brain.  The examiner stated that this opinion is based on the fact that the Veteran has no residuals of cognitive disorder or headaches and the history as written by the Veteran in 2002 does not include unconsciousness.  He has no pre-traumatic amnesia, remembers some details just after the flash, and his spotty memory of the incident can be explained by pain medication.  His report of head injury in 1990 is somewhat nullified by his report of no head injury in 1985.  In addition, the soldier that exploded the device was, according to the Veteran, at least as close to the device as the Veteran and yet received no TBI, as he was able to assault the Veteran after the flash.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds the opinion offered in the December 2010 VA examination report to be more probative than the one offered in the July 2009 report.  The Board notes that both examiners are physician who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board notes, however, that the December 2010 report contains an interview with and examination of the Veteran that is much more thorough and specific to traumatic brain injury than is the July 2009 examination report.  

The Board notes, in particular, that the July 2009 examination report appears to render a diagnosis of cognitive impairment due to a concussion based solely on the descriptions of forgetfulness given by the Veteran and his wife.  On the other hand, the December 2010 examination report is based on a thorough evaluation of the Veteran, including a mini mental status examination.  

The July 2009 examination report also expressly recommends a TBI examination for confirmation of the July 2009 diagnosis and defers to the December 2010 in other ways as to render the July 2009 report incomplete.  For example, the Veteran's described history of memory and concentration problems led the examiner to recommend the TBI examination in the first place.  Most significantly, the July 2009 VA examiner answers "yes" to the question of whether there is evidence of cognitive or psychiatric impairment.  His entire description of these impairments is "see TBI exam."  However, as discussed in detail above, no cognitive or psychiatric impairments were found during the December 2010 VA examination.  Given that no cognitive or psychiatric testing was actually conducted during the July 2009 VA examination, the Board finds it reasonable to place more probative value on the opinion that was rendered following the appropriate testing.  Thus, the Board must find the December 2010 VA examination report to be more probative than the July 2009 report.

On its own terms, the Board finds the December 2010 VA opinion to be highly probative to the case at hand.  This report reflects that the Veteran's claims file was reviewed, including his service treatment records, his post-service medical records, and personal lay statements from the Veteran and from people who knew him at the time of the injury.  The examiner discusses the Veteran's pertinent history and describes relevant findings from physical examination and testing.  The VA physician explains his opinion through citation to the facts of the Veteran's case, including the Veteran's description of the in-service injury.  The Board thus finds that the VA physician has provided adequate rationale to render his opinion highly probative to determining whether the Veteran suffered a TBI during service.

The Board notes that the Veteran himself has also offered an opinion that contradicts that of the December 2010 VA examiner.  The Board notes, in particular, the detailed rationale the Veteran gives in his May 2011 statement to support his belief that he suffered a TBI in service.  In this letter, he explained how artillery simulators/flash/bang/grenades work, noting that these devices produce a high frequency explosion, high pressure, and very white wave length of light.  He described the effects that such explosions have on the human body and explains why the explosion is worse from 1 to 3 feet away than it is from the detonation point.  He stated that the explosion causes "an immediate jerking of the head to avoid injury that is uncontrollable.  I feel that this traumatic impact caused my brain to slam inside my skull causing immediate traumatic shock and coupled with the increased pressure and violent instant light factors forced a loss of balance and a very obvious state of unconsciousness for an unknown period of time... [that] exceeds the normal 15 seconds required to prove a 1st stage concussion."  

The Board recognizes that a lay person such as the Veteran may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  For instance, the complaints of confusion, dizziness, headaches, nausea, and loss of memory, however, are all types of symptoms that the Veteran is competent to report experiencing.  However, as a lay person, the Veteran is not competent to offer testimony on a complex medical question such as diagnosing that he suffered a TBI in service and that his confusion, dizziness, headaches, nausea, and memory loss are related to such injury.  Thus, the Board must find the opinion of the VA examiner to be more probative, as this examiner possesses the necessary education, training, and expertise to render such an opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In short, the Board finds that entitlement to service connection for residuals of a concussion is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, entitlement to service connection for residuals of a concussion must be denied.

B.  Left Shoulder Disability

This claim was previously before the Board in January 2009 as entitlement to service connection for a bilateral shoulder disability.  On remand, service connection was granted for a right shoulder disability and entitlement to service connection for a left shoulder disability was denied.  Thus, the remaining issue of entitlement to service connection for a left shoulder disability has not been resolved and has been returned to the Board for further consideration. 

In his May 2011 statement responding to the April 2011 supplemental statement of the case, the Veteran noted the issue of entitlement to service connection for a left shoulder disability, but stated that "My complaint is with the right shoulder."  His remaining statements in response to the left shoulder claim discuss the right shoulder disability.  

The Board notes that, following an in-depth description of the onset and progression of the right shoulder disability, a July 2009 VA joints examination report notes that "Left shoulder is okay."  The report listed no left shoulder joint symptoms in the symptoms summary and no left shoulder joint findings.  Range of motion was flexion to 145 degrees, abduction to 142 degrees, internal rotation to 82 degrees, and external rotation to 74 degrees.  (According to 38 C.F.R. § 4.71a, Plate I, normal flexion and abduction are to 180 degrees, while normal internal and external rotation are to 90 degrees.)  There was no objective evidence of pain with active motion on the left side.

On x-ray, small erosions and/or small cysts were demonstrated between the humeral head and in the greater tuberosity of the humerus on the right and on the left.  The examiner did not actually diagnose a disability of the left shoulder and did not render an etiology opinion with respect to any such disability.  

The February 2011 VA examination report was written by the same individual who authored the July 2009 report.  He was asked to render an etiology opinion regarding a left shoulder disability.  In response to this question, the examiner opined that the Veteran's left shoulder condition is not related to his military service.  As rationale, the examiner noted that "the veteran maintains he has nor has had problems with his left shoulder.  In the examination of 7/9/09, the left shoulder was found to be normal and no diagnoses [sic] was given."

A review of the remaining evidence of record does not indicate that the Veteran has been diagnosed with a left shoulder disability.  Nor does the Veteran himself contend that he has a left shoulder disability.  In the absence of a current disability, service connection for a left shoulder disability may not be granted.  See Brammer, supra.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, entitlement to service connection for a left shoulder disability is not warranted. 



ORDER

Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the thoracic and lumbar spine is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for residuals of a concussion is denied.


REMAND

The Veteran has also claimed entitlement to an initial compensable evaluation for service-connected pigmentary change, fovea right eye.  Unfortunately, before this claim may be decided, a remand is required in order to assess the current severity of the Veteran's disability.

Service connection for this disability was originally granted in a February 2008 DRO decision based in large part on a February 2008 VA eye examination report.  The Board notes that, even though this issue has been characterized as involving pigmentary change of the right eye fovea, the February 2008 DRO decision and the February 2008 VA examination report clearly reflect that the Veteran's disability is not manifested solely by pigmentary change.  Rather, the VA examiner's conclusion was as follows:

[The Veteran] reports the above history of loss of vision of the right eye after artillery shell explosion during active service in 1979....  The patient does have changes of mild age-related macular degeneration which maybe [sic] contributing to the pigmentary change in the macular region.  However, his record does indicate the pigmentary change has been seen on clinical exam up to several years previous to today.  With the patient's history of decreased vision in the right eye since the time of that incident as well as his ability to draw central scatoma [sic] of the right eye on Ampler grid today would suggest that the pigmentary change in his right eye is caused by phototoxic injury at the time of this flash explosion.  As such his condition would be as likely as not service-connected condition.  

The VA examination report clearly indicates that the Veteran has suffered loss of vision in the right eye and experiences central scotoma of that eye, which may impact field of vision, as a result of the explosion.  

The February 2008 VA examination report reflects the Veteran's report that the "'nerve behind my right eye formed scar tissue' and 'I see a ball of yarn in the center of the vision of my right eye.'"  His best corrected visual acuity in the right eye was 20/30 at distance and 20/30 at near, and best corrected visual acuity in the left eye was 20/20 at distance and 20/20 at near.  His pupils were equal, round, and reactive to light without afferent defect.  Extraocular motility was full bilaterally.  Intraocular pressure with applanation tonometry was within normal limits bilaterally.  External examination showed normal appearance of lids and conjunctivae bilaterally.  Slit lamp examination demonstrated 2+ nuclear sclerosis of the lens in each eye with 2+ posterior subcapsular cataract in the right eye and 1+ posterior subcapsular cataract in the left eye.  Corneas were clear bilaterally.  Dilated funduscopic examination with indirect ophalmoscopy showed cup-to-disc ratio of 0.1 with healthy optic nerves without pallor.  There was very slight pigmentary change near the fovea in the right eye.  

The Board notes the noncompensable rating that was assigned in the February 2008 DRO decision was based on no reduction in the visual field of the Veteran's right eye and a corrected visual acuity of 20/30.  It also noted that a higher evaluation is not warranted without a showing of a greater decline in the ability to see.  

In his May 2011 statement, the Veteran reported that "Recent examination of my eyesight indicated that I cannot see the eye chart with my right eye.  I cannot read any letters[;] they appear to be a blur."  He stated that his VA eye doctor has informed him that he "must have a surgical laser procedure to punch holes in the implant to relieve the build up of debris behind the implant to be capable of seeing the eye chart."  He obtained a second opinion, which confirmed the first.  However, he was then informed by the VA eye doctor that a surgical procedure was not necessary and he was instead issued a prescription for new glasses, same strength as his old ones.  The Veteran reported that, "As of this writing I still can only make out blurred images with my right eye and cannot distinguish letters.  I use both eyes to see and read."  He also mentioned getting headaches or eye aches that feel like an "ice cold hatchet" in his right eye that penetrates to his mid brain or head area.  He also reported having dry eye syndrome in his right eye.  

The Board finds that the Veteran's May 2011 statement presents competent lay testimony that his service-connected right eye disability has worsened since the February 2008 VA examination.  There is also an indication that the Veteran's service connected disability may be causing headaches and dry eye.  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, given the Veteran's reports of decreased visual acuity even with glasses, the Board finds it necessary to remand this claim for a new VA examination in order to assess the current severity of the Veteran's right eye disability.  

On remand, VA should obtain the outstanding VA medical records referenced in the May 2011 statement.  The Veteran should be given the opportunity to submit or authorize VA to obtain any relevant private treatment records, such as the second opinion that was mentioned in the Veteran's May 2011 statement.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, including any records showing treatment for his right eye disability.  Ensure that those copies are associated with the claims file.

2.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out an authorization form for the private doctor with whom he sought a second opinion on requiring eye surgery.  The Veteran should also be notified that he may submit these records himself.  

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

3.  Following the above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of his right eye injury, which was caused by a flash bang explosion in service.  This disability is noted to have resulted in pigmentary change to the fovea right eye; loss of vision in the right eye; and central scotoma of the right eye.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should evaluate the severity of the Veteran's service-connected right eye disability.  The examiner should describe all pertinent symptomatology and should provide field of vision and central visual acuity measurements.  The examiner should specifically discuss whether the Veteran's reported headaches, eye aches, and dry eye are caused or aggravated by the service-connected residuals of a flash bang explosion in service.  All opinions should be accompanied by a complete rationale. 

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


